— Order, Supreme Court, New York County (Shirley Werner Kornreich, J), entered November 14, 2011, which granted defendant Philip Jacob’s motion to dismiss plaintiffs’ seventh cause of action alleging that he violated the Computer Fraud and Abuse Act (CFAA) (18 USC § 1030), unanimously affirmed, with costs.
The court properly determined that plaintiffs failed to state a cause of action under the CFAA. Even assuming the truth of the allegations in the complaint (see generally Leon v Martinez, 84 NY2d 83, 87-88 [1994]), the CFAA does not encompass Jacob’s misappropriation of information that he lawfully accessed while working for plaintiffs or misuse of work computers in violation of their computer policies (see United States v Nosal, 676 F3d 854 [9th Cir 2012]; see also University Sports Pub. Co. v Playmakers Media Co., 725 F Supp 2d 378, 385 [SD NY 2010]).
We have considered plaintiffs’ remaining arguments and find them unavailing. Concur — Gonzalez, P.J., Tom, Andrias, Acosta and Freedman, JJ.